SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For Quarter ended January 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number 333-74992 MAGNUS INTERNATIONAL RESOURCES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0351859 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 (Address of Principal Executive Offices) (Zip Code) 1-888-888-1494 (Registrant's Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to the filing requirements for the past 90days:Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K orany amendment to this Form10-K: Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State issuer’s revenues for its most recent fiscal year.July 31, 2008: $-0- Aggregate market value of outstanding Common Stock held by non-affiliates: As ofJanuary 31, 2009, the aggregate market value of outstanding Common Stock of the registrant held by non-affiliates was approximately $2,178,830. Outstanding Common Stock: As of January 31, 2009, the Company had 54,470,740 shares of Common Stock outstanding. ii Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNoo Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as of January 31, 2009 Common Stock, $0.001 par value 54,470,740 iii TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 26 PART II – OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 33 SIGNATURES 34 iv UNCERTAINTY OF FORWARD-LOOKING STATEMENTS This document, including any documents that are incorporated by reference, contains forward-looking statements concerning, among other things, mineralized material, proven or probable reserves and cash operating costs. Such statements are typically punctuated by words or phrases such as “anticipates”, “estimates”, “projects”, “foresees”, “management believes”, “believes” and words or phrases of similar import. Such statements are subject to certain risks, uncertainties or assumptions. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Important factors that could cause actual results to differ materially from those in such forward-looking statements are identified in this document under “Part II—Item 1A. Risk Factors”. Magnus assumes no obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such statements. PART I.FINANCIAL INFORMATION Item 1. Financial Statements 1 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited - Prepared by Management Note 2 - Basis of Presentation - going concern January 31 July 31 2009 2008 ASSETS CURRENT ASSETS Cash $ 48,622 $ 177,093 Prepaid expenses and other 11,606 63,842 Proceeds of disposition receivable net of reserve (Note 3) - 100,000 Total current assets 60,228 340,935 Investment in Joint Ventures (Note 4) - - Mineral Property Licenses (Note 4) - - Total assets $ 60,228 $ 340,935 LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Demand loan payable (Note 5) $ 22,355 $ 30,715 Accounts payable including related party payable of $207,045 (July 31, 2008 - $83,312) (Notes 6 and 10) 606,738 376,285 Accrued liabilities including related party liabilities of $23,581 (July 31, 2008 - $97,831) (Note 10) 168,081 236,024 Liabilities for registration payments 182,000 182,000 Loans from shareholders (Note 7) 1,457,966 1,462,069 Total current liabilities 2,437,140 2,287,093 COMMITMENTS AND CONTINGENCIES (Notes 1, 2, 3, 4, 8, 9, 10, 11, 12 and 13) STOCKHOLDERS'(DEFICIT) Common stock (Note 9) Authorized 100,000,000 shares at par value of $0.001 each Issued and outstanding 54,470,740 (July 31, 2008 - 54,070,740) 54,471 54,071 Preferred stock without liquidation preference Authorized 1,000,000 shares at par value of $0.001 each Issued and outstanding: 200,000 Series "B" 200 200 Subscriptions received - 100,000 Additional paid-in capital 19,366,321 19,046,586 Accumulated (deficit) prior to exploration stage (77,143 ) (77,143 ) Accumulated (deficit) during exploration stage (21,682,678 ) (21,031,104 ) Accumulated other comprehensive income (loss) (38,083 ) (38,768 ) Total stockholders' (deficit) (2,376,912 ) (1,946,158 ) Total liabilities and stockholders' (deficit) $ 60,228 $ 340,935 The accompanying notes to the consolidated financial statements are an integral part of these statements. 2 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited - Prepared by Management Exploration stage Three Months Ended January 31 Six Months Ended January 31 through January 31, 2009 2008 2009 2008 2009 EXPENSES Consulting $ 43,328 $ 80,845 $ 80,866 $ 157,357 $ 2,691,082 Finder fees - 674,375 Investor relations 261 892 632 1,530 1,822,397 Legal and professional fees 33,961 31,873 45,839 66,731 1,191,182 Exploration licenses - 22,386 3,561 64,702 921,454 Geological expenses 40,466 220,927 157,166 451,256 2,018,433 Amortization - 14,674 - 29,171 159,881 Salaries and benefits 26,986 39,611 91,410 110,700 1,093,413 Stock-based compensation (Note 11) 82,097 256,627 174,895 322,520 3,032,204 Registration payment arrangements - - - 14,000 454,000 Travel 3,665 29,255 6,530 55,170 993,777 Write-down of abandoned assets - 83,204 Write-down of impaired assets - 18 - 1,349 365,316 Other administrative expenses 46,492 91,669 144,086 121,601 2,173,603 Total expenses 277,256 788,777 704,985 1,396,087 17,674,321 Net (loss) from continuing operations (277,256 ) (788,777 ) (704,985 ) (1,396,087 ) (17,674,321 ) Gain on sales of subsidiaries - 3,582,801 Bad debt recovery (provision) related to proceeds of sale of subsidiaries (Note 4) 207,604 - 207,604 - (2,033,196 ) Gain on sales of impaired assets of subsidiaries (Note 4) 14,766 - 14,766 - 14,766 Loss from discontinued operations and components held for sale (Note 4) - (17,270 ) (168,959 ) (17,691 ) (5,572,728 ) Net (loss) for the period (54,886 ) (806,047 ) (651,574 ) (1,413,778 ) (21,682,678 ) Other comprehensive income (loss) Foreign currency translation - (15,883 ) 685 (19,720 ) (38,083 ) Comprehensive (loss) $ (54,886 ) $ (821,930 ) $ (650,889 ) $ (1,433,498 ) $ (21,720,761 ) Net loss per common share - basic and fully diluted: Net (loss) from continuing operations $ (0.01 ) $ (0.02 ) $ (0.01 ) $ (0.03 ) Loss from discontinued operations and components held for sale (Note 4) $ 0.00 $ (0.00 ) $ (0.00 ) $ (0.00 ) Net (loss) for the period $ (0.00 ) $ (0.02 ) $ (0.01 ) $ (0.03 ) Weighted average number of common stock outstanding 54,470,740 50,261,490 54,440,305 49,901,490 The accompanying notes to the consolidated financial statements are an integral part of these statements. 3 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Unaudited - Prepared by Management Exploration stage Three Months EndedJanuary 31 Six Months EndedJanuary 31 through January 31, 2009 2008 2009 2008 2009 Cash and cash equivalent from (used in) operating activities: Net (loss) $ (54,886 ) $ (806,047 ) $ (651,574 ) $ (1,413,778 ) $ (21,682,678 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 82,097 256,627 174,895 322,520 3,032,204 Stock issued / allotted for services and licenses - 1,516,547 Amortization of fixed assets - 14,674 - 29,171 259,249 Imputed interest on loans from shareholders 22,636 20,631 45,240 36,604 152,634 Loss on dispositions and writedowns of fixed assets - 431,707 Gain on disposition of subsidiaries, net of bad debt - (1,342,001 ) Net change in operating assets and liabilities: Prepaid expenses and other 15,552 10,707 52,236 18,957 2,908 Accounts payable and accrued liabilities (15,664 ) (143,093 ) 164,150 (118,468 ) 612,053 Liabilities for registration payments - - - 14,000 454,000 Liabilities of component held for sale - (81,910 ) - (135,923 ) 189,721 Net cash and cash equivalent from (used in) operating activities 49,735 (728,411 ) (215,053 ) (1,246,917 ) (16,373,656 ) Cash and cash equivalent from (used in) investing activities: Collection of proceeds receivable for disposition of subsidiaries - - 100,000 - 881,242 Cash included in acquisition of African Mineral Fields Inc. - 282 Purchase of capital assets - - - (2,150 ) (670,321 ) Net cash and cash equivalent from (used in) investing activities - - 100,000 (2,150 ) 211,203 Cash and cash equivalent from financing activities: Issue of Preferred Shares - 100 Demand loan received - 30,000 Repayment of demand loan - - (10,000 ) - (10,000 ) Options exercised - 573,000 Warrants exercised - 3,589,332 Subscriptions received - 640,000 - 665,000 11,135,384 Finders' fees paid in respect of private placements - (35,000 ) - (35,000 ) (376,855 ) Loans from shareholders 10,900 30,000 20,618 309,000 1,337,779 Repayments of loans from shareholders (15,039 ) - (24,721 ) - (24,721 ) Net cash and cash equivalent from financing activities (4,139 ) 635,000 (14,103 ) 939,000 16,254,019 Effect of exchange rate changes on cash - (15,883 ) 685 (19,719 ) (42,967 ) Increase in cash and cash equivalent 45,596 (109,294 ) (128,471 ) (329,786 ) 48,599 Cash and cash equivalent, beginning of period 3,026 213,077 177,093 433,569 23 Cash and cash equivalent, end of period $ 48,622 $ 103,783 $ 48,622 $ 103,783 $ 48,622 The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) (Expressed in US Dollars) Unaudited - Prepared by Management Common Stock Amount Preferred stock Subscription received Promissory notes receivable for subscriptions Common Stock to be Issued Cumulative Other Comprehensive Income (loss) Additional Paid in Capital (Deficit) Accumulated During Exploration Stage (Deficit) Accumulated Prior to Exploration Stage Stockholders’ Equity (Deficit) Balance July 31, 2008 54,070,740 $ 54,071 $ 200 $ 100,000 $ - $ - $ (38,768 ) $ 19,046,586 $ (21,031,104 ) $ (77,143 ) $ (1,946,158 ) Shares issued pursuant to subscriptions 400,000 400 - (100,000 ) - - - 99,600 - - - Stock-based compensation - 92,798 - - 92,798 Imputed interest on loans from shareholders - 22,604 - - 22,604 Net income for the period - 685 - (596,688 ) - (596,003 ) Balance October 31, 2008 54,470,740 $ 54,471 $ 200 $ - $ - $ - $ (38,083 ) $ 19,261,588 $ (21,627,792 ) $ (77,143 ) $ (2,426,759 ) Shares issued pursuant to subscriptions - Stock-based compensation - 82,097 - - 82,097 Imputed interest on loans from shareholders - 22,636 - - 22,636 Net income for the period - (54,886 ) - (54,886 ) Balance January 31, 2009 54,470,740 $ 54,471 $ 200 $ - $ - $ - $ (38,083 ) $ 19,366,321 $ (21,682,678 ) $ (77,143 ) $ (2,376,912 ) The accompanying notes to the consolidated financial statements are an integral part of these statements. 5 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Notes to Consolidated Financial Statements January 31, 2009 (Expressed in US Dollars) (Unaudited – Prepared by Management) 1.
